Case 2:20-cv-00079-JDL Document 25 Filed 07/05/20 Page 1 of 3                     PageID #: 137



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


EBONY HOWARD, et al.,                        )
                                             )
              Plaintiffs                     )
                                             )
v.                                           )       No. 2:20-cv-00079-JDL
                                             )
IDEXX DISTRIBUTION INC., and                 )
IDEXX LABORATORIES, INC.,                    )
                                             )
              Defendants                     )


                 RECOMMENDED DECISION ON MOTION TO DISMISS

       On May 5, 2020, the defendants moved pursuant to Federal Rule of Civil Procedure

12(b)(6) to dismiss the plaintiffs’ Fair Labor Standards Act (“FSLA”) collective and class action

complaint for failure to state a claim upon which relief can be granted. See Defendants’ Motion

to Dismiss Plaintiffs’ Collective and Class Action Complaint (“Motion to Dismiss”) (ECF No. 19).

Because the plaintiffs filed an amended complaint as of right in response to that motion,

superseding the original complaint, I recommend that the court deem the Motion to Dismiss moot.

                                         I. Discussion

       In their motion to dismiss, the defendants argued that the plaintiffs failed to state a claim

pursuant to the FLSA because they did not adequately allege that each named plaintiff worked

more than 40 hours in a given week or make clear which of the two named IDEXX defendants

employed them. See id. at 4-6. In response, the plaintiffs filed an amended complaint, see First

Amended Collective and Class Action Complaint with Jury Demand (ECF No. 20), accompanied

by a brief in which they correctly noted that the filing of their amended complaint mooted the

pending motion to dismiss, see Plaintiffs’ Response in Opposition to Defendants’ Motion to

Dismiss for Failure to State a Claim (“Response”) (ECF No. 21).
                                                 1
Case 2:20-cv-00079-JDL Document 25 Filed 07/05/20 Page 2 of 3                      PageID #: 138



       As the plaintiffs point out, see id. at 1-2, “if [a] pleading is one to which a responsive

pleading is required,” “[a] party may amend its pleading once a matter of course within” the earlier

of “21 days after service of a responsive pleading or 21 days after service of a motion under Rule

12(b),” Fed. R. Civ. P. 15(a)(1)(B). The complaint was a pleading to which a responsive pleading

was required; in lieu of their answer, the defendants filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). The motion to dismiss was filed on May 5, 2020, see ECF No.

19, and the plaintiffs filed their amended complaint within 21 days thereafter, on May 26, 2020,

see ECF No. 20. Their amended complaint, hence, was filed as of right.

       In turn, “[a]n amended complaint super[s]edes the original, which renders a pending

motion to dismiss moot.” Leeds v. BAE Sys., Civil No. 10-cv-109-JD, 2010 WL 2245941, at *1

(D.N.H. June 2, 2010); see also, e.g., Connectu LLC v. Zuckerberg, 522 F.3d 82, 96 (1st Cir. 2008)

(amended complaint that was “filed as of right . . . became the operative complaint without judicial

intervention”) (emphasis in original).

       The defendants do not contest the point. Indeed, in lieu of filing a reply in support of their

motion to dismiss, they filed a new motion to dismiss the amended complaint. See Defendants’

Motion to Partially Dismiss Plaintiffs’ First Amended Collective and Class Action Complaint

(ECF No. 22).

                                         II. Conclusion

       For the foregoing reasons, I recommend that the court DEEM the Motion to Dismiss

MOOT.

                                             NOTICE


       A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)

                                                 2
Case 2:20-cv-00079-JDL Document 25 Filed 07/05/20 Page 3 of 3                     PageID #: 139



days after being served with a copy thereof. A responsive memorandum and any request for
oral argument before the district judge shall be filed within fourteen (14) days after the filing of
the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 5th day of July, 2020.


                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                 3
